 
 
REDACTED COPY
EXHIBIT 10.1


LITIGATION SETTLEMENT AND LICENSE AGREEMENT


THIS LITIGATION SETTLEMENT AND LICENSE AGREEMENT (hereinafter “Agreement”) is
made the 30th day of April, 2010, by and between OPTi INC. (hereinafter “OPTi”
or “Licensor”), a corporation organized and existing under the laws of the State
of California, and ADVANCED MICRO DEVICES, INC. (hereinafter “AMD” or
“Licensee”), a corporation organized and existing under the laws of the State of
Delaware.


WITNESSETH:


WHEREAS, OPTi represents that it is the sole owner and has the exclusive right
to license the intellectual property set forth in this Agreement, including
without limitation the OPTi Patents listed in the attached Schedule A;


WHEREAS, OPTi and AMD are currently litigating a civil action pending in the
United States District Court for the Eastern District of Texas (the “Pending
Litigation”);


WHEREAS, OPTi and AMD desire to avoid further litigation and the expense
incident thereto and to fully and finally settle and dispose of all issues
related to the subject matter of this Agreement on the terms and conditions set
forth below;


NOW, THEREFORE, in consideration of the mutual promises and obligations recited
herein, the parties agree as follows:


AGREEMENT


I.           DEFINITIONS


1.1           Definitions.  As used in this Agreement, the following defined
terms shall have the meanings set forth below:


 “Claims” means and includes any and all claims, counterclaims, cross-claims,
charges, demands, sums of money, actions, causes of action, obligations,
judgments and liabilities of any kind or nature whatsoever, at law or in equity,
known or unknown, sounding in contract, tort or otherwise, arising from statute
or common law, absolute or contingent, liquidated or unliquidated, and includes,
without limitation, claims for indemnification and contribution.


“Effective Date” means the date this Agreement is signed by OPTi.





 
1

--------------------------------------------------------------------------------

REDACTED COPY
 
 

 “Licensed Intellectual Property” means:


(a)           except for U.S. Patent Nos. 5,944,807, 6,098,141, and 7,523,245,
all

classes or type of patents, utility models, design patents and applications for
the aforementioned in any and all countries of the world which, prior to the
expiration of this Agreement are issued, published, filed, invented, or arise
out of inventions made by one or more current or former employees of Licensor
made while employed at Licensor or a Related Party of Licensor, where Licensor
has the right to grant licenses or rights of the scope granted herein (and to
the extent the inventions are made jointly with a third party, where Licensor
has the right to grant licenses or rights of the scope granted herein), and


(b)           except for U.S. Patent Nos. 5,944,807, 6,098,141, and 7,523,245,
all classes or type of patents, utility models, design patents and applications
for the aforementioned in any and all countries of the world which are owned,
controlled, or acquired by Licensor or a Related Party of Licensor as of the
Effective Date of this Agreement, or that Licensor or a Related Party of
Licensor may, during the term of this Agreement, own or acquire the right to
grant licenses or rights of the scope granted herein.


“Licensed Activity" means:  [***].


“Party” means OPTi or AMD as the context dictates.


“Pending Litigation” means OPTi Inc. v. Advanced Micro Devices, Inc., Case No.
2:06-cv-00477 in the United States District Court for the Eastern District of
Texas.


“Related Party” or “Related Parties” means any corporation, company or other
business entity that is, on the Effective Date of this Agreement 50% or more
owned (directly or indirectly) by a Party.


1.2           Interpretation.  Unless the context of this Agreement otherwise
requires, (i) words of any gender include each other gender; (ii) words using
the singular or plural number also include the plural or singular number,
respectively; (iii) the terms “hereof,” “herein,” “whereby” and derivative or
similar words refer to this entire Agreement; and (iv) the term “Article” refers
to the specified Article of this Agreement.


II.           GRANT OF LICENSE


2.1           Grant of License.  Licensor hereby agrees to grant, and does
grant, to Licensee and its Related Parties a non-exclusive, royalty-free,
worldwide, perpetual, irrevocable, fully paid-up license under the Licensed
Intellectual Property, including the right to engage in any Licensed
Activity.  For the avoidance of any doubt, this license includes, without
limitation, [***].[***].


 
2

--------------------------------------------------------------------------------

 
REDACTED COPY
 



2.2           Survival.  The obligations of this Article II shall survive any
expiration or termination of this Agreement.  Even if a final judgment is
entered and affirmed on appeal establishing that any of the Licensed
Intellectual Property is invalid or unenforceable, AMD may not terminate the
license granted herein and must comply with the terms of Section III below.


III.           CONSIDERATION


3.1           Consideration.  In consideration of OPTi’s obligations in this
Agreement, including without limitation a license to at least thirty-one
patents, AMD shall pay OPTi $32 million U.S. dollars.  The payments will be due
in one initial payment of $4 million dollars and four equal installments of $7
million dollars each, on the following dates: the first payment shall be due
fourteen days after the Effective Date of this Agreement.  The subsequent
payments shall be due on July 1, 2010; October 1, 2010; January 1, 2011; April
1, 2011.


3.2           Paperwork.  Within one (1) day following the execution of this
Agreement, Licensor shall provide any account information and forms necessary to
set Licensor up as a new payee in Licensor’s accounts payable system, to
facilitate the processing of the payment set forth in Article 3.1 above.


IV.           ADDITIONAL OBLIGATIONS


4.1           Covenant Not To Sue.  Licensor covenants that it will not assert
any Claims, in or out of a legal proceeding, that any of the Licensed
Intellectual Property is directly or indirectly infringed by AMD. [***].  In
addition, Licensor covenants that it will [***].


4.2           Releases.  Based on the consideration provided in this Agreement,
Licensor and its Related Parties, affiliates, successors and assigns, hereby
release and forever discharge Licensee, Licensee’s Related Parties, and any
respective directors, shareholders, officers and employees, or their affiliates,
successors and assigns, of, and from, every Claim of any kind related to a
Licensed Activity, including without limitation, any Claim arising out of acts
occurring before the Effective Date which would be covered by Article 4.1 or
Article 2.1 if such act had occurred after the Effective Date of this
Agreement. [***].




Understandings.  OPTi and AMD expressly understand the possibility that unknown
claims exist that arise from or relate to the claims being released in this
Agreement. OPTi and AMD explicitly took that possibility into account in
determining the amount of consideration for the making of this Agreement, and a
portion of that consideration and the mutual covenants in this Agreement, which
was bargained for by OPTi and AMD with the knowledge of the possibility of
unknown claims, was given in exchange for a full accord, satisfaction and
discharge of all such claims.  Consequently, OPTi and AMD expressly waive all
rights under section 1542 of the California Civil Code and all statutes or other
law of similar effect in other jurisdictions.  Section 1542 reads as follows:
 
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
 



 
3

--------------------------------------------------------------------------------

REDACTED COPY

OPTi and AMD expressly accept and assume the risk that facts relating to the
subject matter of this Agreement may hereafter be found to be different from the
facts now believed to be true, and agree that this Agreement and the releases in
it shall remain effective notwithstanding any such differences.


4.3           Disposal of Pending Litigation.  Licensor agrees that it will,
within 30 days of the Effective Date of this Agreement, fully and finally
dismiss, with prejudice, the Pending Litigation, with each party to bear its own
costs and attorneys’ fees.  In the event Licensor breaches this Article 4.3,
Licensor further agrees that Licensee may, in its sole and absolute discretion,
perform Licensor’s obligations under this Article 4.3.


4.4           Survival.  The obligations of this Article IV shall survive any
expiration or termination of this Agreement.


V.           OBLIGATION OF CONFIDENTIALITY


5.1           Confidentiality Obligation.  The parties hereto shall keep the
terms of this Agreement confidential and shall not now or hereafter divulge
these terms to any third party except:



 
(a)
with the prior written consent of the other party;




 
(b)
to any governmental body having jurisdiction to call therefor;




 
(c)
subject to (d) below, as otherwise may be required by law or legal process,
including to legal and financial advisors in their capacity of advising a party
in such matters;




 
(d)
during the course of litigation so long as the disclosure of such terms and
conditions are restricted in the same manner as is the confidential information
of other litigating parties and so long as (a) the restrictions are embodied in
a court-entered Protective Order, and (b) the disclosing party informs the other
party in writing at least ten (10) days in advance of the disclosure;




 
(e)
in confidence to legal counsel, accountants, banks, and financing sources and
their advisors solely in connection with complying with financial transactions;




 
(f)
in confidence to an acquirer or acquiree, and such other party’s legal counsel,
accountants, banks and financing sources and their advisors solely in connection
with an anticipated merger or acquisition;


 
4

--------------------------------------------------------------------------------

REDACTED COPY



 
(g)
to the extent either party concludes that disclosure is required by the
Securities and Exchange Act of 1934, as amended, or any other Securities and
Exchange Commission law or regulation.



5.2  Survival.  The obligations of this Article V shall survive any expiration
or termination of this Agreement.




VI.           TERM OF AGREEMENT AND ASSIGNABILITY


6.1           Term.  This Agreement shall commence as of the Effective Date and
shall continue until the last of the Licensed Intellectual Property has expired
or is in the public domain.


6.2           Assignability.


(a)  
The rights or privileges provided for in this Agreement may not be assigned or
transferred by either Party except with the prior written consent of the other
Party and with the authorization or approval of any governmental authority as
then may be required.  In the event a Related Party licensed hereunder ceases to
be a Related Party during the term of this Agreement, that Related Party shall
remain licensed hereunder for the remaining term of this Agreement.



(b)  
Notwithstanding section (a) above, Licensee agrees that Licensor may sell,
assign, or otherwise transfer any Licensed Intellectual Property to a third
party, provided that the Licensed Intellectual Property is subject to all terms
of this Agreement, including Articles 2.1 and 4.1, and that any such sale,
assignment, or transfer shall be subject to the terms and conditions set forth
herein, and Licensor shall notify such third party that the Licensed
Intellectual Property is subject to the terms of this Agreement, including
Articles 2.1 and 4.1, and that any such sale, assignment, or transfer shall be
subject to the terms and conditions set forth herein.  Licensor shall ensure
that any such transfer shall be binding upon any successor to such rights by, at
least, recording such rights and limitations thereupon with any applicable
governmental agency.

 
(c)  
The rights granted to AMD under this Agreement may not be transferred, assigned,
or sublicensed, except in connection with the transfer, sale, or purchase of
substantially all of the assets of one or more lines of business by AMD.  In
connection with any such transfer, AMD shall have the right to assign the rights
provided for under by this Agreement to a third-party transferee; however, in
the event of assignment the patent license set forth in Section 3 above will not
extend to products already being made or sold by the transferee as of the date
of the transfer or products made or sold by the transferee after the date of
transfer.  AMD shall provide written notice to OPTi of any such transfer at
least thirty (30) days prior to or after the date of such transfer. 
Nevertheless, the transferee may under the license granted herein continue to
make and sell the same products and derivatives thereof as made and sold by AMD
and in similar volumes as at the time of transfer.

 



 
5

--------------------------------------------------------------------------------

REDACTED COPY



 



 


VII.           REPRESENTATIONS, WARRANTIES AND UNDERTAKINGS


7.1           Representation, Warranties and Undertakings of OPTi.  Licensor
hereby represents, warrants, covenants and agrees that:


(a)  
Licensor is a corporation validly existing and in good standing under the laws
of the State of California, and has full corporate power and authority to enter
into this Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby.



(b)  
The execution and delivery by Licensor of this Agreement and the performance by
Licensor of its obligations hereunder have been duly and validly authorized by
Licensor.  Licensor has duly and validly executed this Agreement, which
constitutes a legal, valid and binding obligation of Licensor enforceable
against Licensor in accordance with its terms.



(c)  
Licensor has the right to grant the above licenses to the Licensed Intellectual
Property and is not a party to any other agreement or under any obligation to
any third party that would prevent Licensor from entering into this Agreement.



(d)  
Licensor has the right to enter into this Agreement on behalf of itself and any
Related Parties of Licensor, and that in the event Licensor is not, or ceases to
be, the sole owner or exclusive licensor of the intellectual property set forth
in this Agreement that Licensor will defend, indemnify and hold harmless, at its
own expense, AMD for any assertions regarding the Licensed Intellectual
Property.



7.2           Representations and Warranties of AMD.  Licensee hereby
represents, warrants, covenants and agrees that:


(a)  
Licensee is a corporation validly existing and in good standing under the laws
of the State of Delaware, and has full corporate power and authority to enter
into this Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby, and to make the warranties and undertake the
obligations herein on behalf of itself.



                       (b)
 
 
       (c)
The execution and delivery by Licensee of this Agreement and the performance by
Licensee of its obligations hereunder have been duly and validly authorized by
Licensee.  Licensee has duly and validly executed this Agreement, which
constitutes a legal, valid and binding obligation of Licensee enforceable
against Licensee in accordance with its terms.
 
Licensee has the right to enter into this Agreement on behalf of itself and any
Related Parties of Licensee.




 
6

--------------------------------------------------------------------------------

REDACTED COPY

 





VIII.           MISCELLANEOUS


8.1           Miscellaneous.  Nothing contained in this Agreement shall be
construed as conferring any right to use in advertising, publicity or otherwise,
any trademark, trade name, or any contraction, abbreviation or simulation
thereof, of either Party except as otherwise permitted herein.  The parties
further agree not to use in advertising, publicity or otherwise, any trademark,
tradename or name, or any contraction, abbreviation or simulation thereof, of
either Party except as otherwise permitted herein.


8.2           Notices.  All notices, requests and other communications hereunder
must be in writing in the English language and will be deemed to have been duly
given only if delivered personally or by an internationally recognized common
carrier’s overnight courier to the Parties at the following addresses:



 
7

--------------------------------------------------------------------------------

REDACTED COPY
             If to Licensor:
             OPTi INC.
3430 W. Bayshore Rd., Suite 103
Palo Alto, CA  94303


ATTN:  Chief Executive Officer


With a copy to:
Taras A. Gracey, Esq.
Winston & Strawn LLP
35 West Wacker Drive
Chicago, IL
 
If to Licensee:
             Advanced Micro Devices, Inc.
             One AMD Place
             P.O. Box 3453
             Sunnyvale, California 94088-3453


ATTN:    General Counsel
                                                                 Mail Stop 562


All such notices, requests and other communications shall (a) if delivered
personally to the address as provided in this Article, be deemed given upon
delivery, b) if delivered by overnight courier in the manner described above to
the address provided in this Article, be deemed given upon receipt (in each case
regardless of whether such notice, request or other communication is received by
any other Person to whom a copy of such notice is to be delivered pursuant to
this Article).  Any Party from time to time may change its address upon written
notice to the other Party.


8.3           Entire Agreement.  This Agreement constitutes the entire Agreement
between the Parties and supersedes all previous communications, representations,
agreements or understandings, either oral or written, between the Parties with
respect to the subject matter hereof, and this Agreement may be amended
supplemented or modified only by a written instrument duly executed by or on
behalf of each Party hereto which specifically refers to this Agreement, with
handwritten signatures required.


8.4           Waiver.  No express or implied waiver by any of the Parties to
this Agreement of any breach of any term, condition or obligation of this
Agreement by any other Party shall be construed as a waiver of any subsequent or
continuing breach of that term, condition or obligation or of any other term
condition or obligation of this Agreement of the same or of a different nature.


8.5           Severability.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any applicable present or future law,
and if the rights or obligations of any Party hereto under this Agreement will
not be materially and adversely affected thereby, (a) such provision will fully
sever, (b) this Agreement will be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part hereof, (c) the
remaining provisions of this Agreement will remain in full force and effect and
will not be affected by the illegal, invalid or unenforceable provision or by
its severance here from and (d) in lieu of such illegal, invalid or
unenforceable provision, there will be added automatically as a part of this
Agreement, a legal, valid and enforceable provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible.


8.6           Agency.  The relationship of the Parties under this Agreement is
that of independent contractors.  No Party shall be deemed to be the agent of
the other, and no Party is authorized to take any action binding upon any other
Party.


8.7           Counterparts, Facsimiles, Headings, and Construction.  This
Agreement may be executed in counterparts, each of which shall be deemed to be
an original, but both together will constitute one and the same instrument.  All
headings in this Agreement are inserted for convenience of reference only and
shall not affect its meaning or interpretation.  For purposes hereof, a
facsimile copy of this Agreement, including the signature pages hereto, shall be
deemed to be an original. No rule of strict construction.  Regardless of which
party may have drafted this Agreement, no rule of strict construction shall be
applied against either party.


8.8           Taxes.  Each party shall be responsible for the payment of its own
tax liability arising from this transaction.



 
8

--------------------------------------------------------------------------------

REDACTED COPY

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officer of each Party hereto as of the Effective Date.


                   OPTi
INC.                                                                                                        
ADVANCED MICRO DEVICES, INC.



 
/s/ Michael Mazzoni
 
/s/ Harry Wolin
Name:
Michael Mazzoni
Name:
Harry Wolin
Title:
Chief Financial Officer
Title:
SVP, General Counsel & Secretary
Date:
April 30, 2010
Date:
April 30, 2010





















 
9

--------------------------------------------------------------------------------

 
 


SCHEDULE A –OPTi Patents
Patent Number
 
Title
 
6,567,875
USB DATA SERIALIZER
5,968,151
SYSTEM AND METHOD OF POSITIVELY DETERMINING ISA CYCLE CLAIMING
5,933,611
DYNAMIC SCHEDULER FOR TIME MULTIPLEXED SERIAL BUS
5,907,857
REFRESH-AHEAD AND BURST REFRESH PREEMPTION TECHNIQUE FOR MANAGING DRAM IN
COMPUTER SYSTEM
5,900,016
SYSTEM FOR USING A CACHE MEMORY WITH A WRITE-BACK ARCHITECTURE
5,860,113
SYSTEM FOR USING A DIRTY BIT WITH A CACHE MEMORY
5,822,768
DUAL PORTED MEMORY FOR A UNIFIED MEMORY ARCHITECTURE
5,309,568
LOCAL BUS DESIGN
5,414,827
AUTOMATIC CACHE FLUSH
5,371,880
BUS SYNCHRONIZATION APPARATUS AND METHOD
5,448,742
METHOD AND APPARATUS FOR LOCAL MEMORY AND SYSTEM BUS REFRESHING WITH SINGLE-PORT
MEMORY CONTROLLER AND ROTATING ARBITRATION PRIORITY
5,577,214
PROGRAMMABLE HOLD DELAY
5,469,555
ADAPTIVE WRITE-BACK METHOD AND APPARATUS WHEREIN THE CACHE SYSTEM OPERATES IN A
COMBINATION OF WRITE-BACK AND WRITE-THROUGH MODES FOR A CACHE-BASED
MICROPROCESSOR SYSTEM
5,463,759
ADAPTIVE WRITE BACK METHOD AND APPARATUS WHEREIN THE CACHE SYSTEM OPERATES IN A
COMBINATION OF WRITE-BACK AND WRITE-THROUGH MODES FOR A CACHE-BASED
MICROPROCESSOR SYSTEM
5,287,481
AUTOMATIC CACHE FLUSH WITH READABLE AND WRITABLE CACHE TAG MEMORY
5,423,019
AUTOMATIC CACHE FLUSH WITH READABLE AND WRITABLE CACHE TAG MEMORY
5,426,739
LOCAL BUS - I/O BUS COMPUTER ARCHITECTURE
5,790,831
VL-BUS/PCI-BUS BRIDGE
5,974,495
USING A BACK-OFF SIGNAL TO BRIDGE A FIRST BUS TO A SECOND BUS
5,550,515
MULTIPHASE CLOCK SYSTHESIZER HAVING A PLURALITY OF PHASE SHIFTED INPUTS TO A
PLURALITY OF PHASE COMPARATORS IN A PHASE LOCKED LOOP


 
10

--------------------------------------------------------------------------------

 



5,710,906
PREDICTIVE SNOOPING OF CACHE MEMORY FOR MASTER-INITIATED ACCESSES
5,813,036
PREDICTIVE SNOOPING OF CACHE MEMORY FOR MASTER-INITIATED ACCESSES
6,405,291
PREDICTIVE SNOOPING OF CACHE MEMORY FOR MASTER-INITIATED ACCESSES
5,905,887
CLOCK FREQUENCY DETECTION FOR COMPUTER SYSTEM
5,918,072
SYSTEM FOR CONTROLLING VARIABLE LENGTH PCI BURST DATA USING A DUMMY FINAL DATA
PHASE AND ADJUSTING THE BURST LENGTH DURING TRANSACTION
5,805,905
METHOD AND APPARATUS FOR ARBITRATING REQUESTS AT TWO OR MORE LEVELS OF PRIORITY
USING A SINGLE REQUEST LINE
5,768,624
METHOD AND APPARATUS FOR EMPLOYING PING-PONG BUFFERING WITH ONE LEVEL DEEP
BUFFERS FOR FAST DRAM ACCESS
5,890,002
SYSTEM AND METHOD FOR BUS MASTER EMULATION
6,029,251
METHOD AND APPARATUS FOR TEMPERATURE SENSING
5,881,271
SYSTEM AND METHOD FOR CLOCK MANAGEMENT
5,854,638
UNIFIED MEMORY ARCHITECTURE WITH PARALLEL ACCESS BY HOST AND VIDEO CONTROLLER




 
11
